Citation Nr: 1502753	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic arthritis of the right knee, to include as secondary to the service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from June 1956 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the special processing unit the "Tiger Team" at the Cleveland Ohio Regional Office (RO) of the Department of Veterans Affair (VA), which denied service connection for post-traumatic arthritis of the right knee. 

This issue was before the Board in February 2014 at which time it was remanded in order to obtain a supplemental medical opinion.  The Veteran was afforded a VA examination in May 2014.  Unfortunately, the required compliance with the remand instructions was not achieved.  Therefore, the Board remanded this matter for a second time in August 2014.  Review of the Veteran's electronic claims file (his paper claims file no longer exists, as it has been scanned into the Virtual VA and VBMS electronic file systems) reveals that the required compliance with the Board's remand instructions still has not been achieved.  As such, this matter will again be remanded.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the development requested in the Board's August 2014 remand has not been completely performed.  Specifically, the Board instructed the AOJ to obtain a more definitive medical opinion regarding the onset and etiology of the Veteran's current right knee disability.  The examiner was to review the entire claims folder and provide an opinion as to whether the Veteran has additional disability resulting from aggravation of any right knee disability by his service-connected left knee.  See August 2014 Board Remand; see also February 2014 Board Remand.  In October 2014, the VA examiner reiterated his previous opinion that the Veteran's right knee disability is less likely than not proximately due to or the result of his service-connected left knee disability.  However, for reasons not apparent to the Board, he again failed to address whether there is any additional disability resulting from aggravation of any right knee disability by the service-connected left knee.  

In this case, there still has not been even the required substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Another opinion is required.  

The Board sincerely regrets the additional delay and is cognizant of the fact that this claim has been advanced on the Board's docket and has been remanded twice before, adjudication of service connection for a right knee disability cannot occur yet.  Undertaking additional development prior to adjudication is the only way to ensure that the Veteran is afforded every possible consideration.  Therefore, the Board wishes to assure him that it would not be remanding it yet again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's VBMS claims file should be made available to the VA examiner that provided the opinion in October 2014, if available.  Otherwise, provide the records to another VA examiner who will have an opportunity to review the complete file.  A notation to the effect that this record review took place should be included in the report.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran is not necessary unless deemed necessary by the examiner. 

The examiner should offer an opinion as to whether, in light of additional review the record, it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's right knee disability is aggravated by his service-connected left knee disability (to include arthritis and any instability). 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected right knee disability to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation. If no aggravation is found, the examiner should specifically indicate so and explain why that is.

Note: The term "aggravated" refers to a permanent worsening of the underlying condition, rather than a temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability. 

The examiner must explain the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record.  The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

2.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this remand.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  Then, readjudicate the claim.  If the benefit is not granted, the Veteran must be furnished a supplemental statement of the case, provided an appropriate opportunity to respond, and the case should then be returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

